Citation Nr: 0214806	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-17 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2002) for a skin disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1966 to October 
1969 and from February 1973 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
that determination, the RO denied the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West Supp. 2002) for a 
skin disorder claimed to be affecting his legs due to VA-
prescribed medications.  The Board remanded this claim in 
August 2001 for further evidentiary development.  

In April 2001, the appellant testified at a hearing before 
the undersigned Member of the Board, who was designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2002).

This case has been advanced on the docket because of 
administrative error resulting in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002)  


FINDING OF FACT

The appellant's skin atrophy and fragility is an additional 
disability that was the result of VA hospital care, medical 
or surgical treatment, or examination.


CONCLUSION OF LAW

The appellant is entitled to compensation for additional 
disability arising from VA treatment.  38 U.S.C.A. § 1151 
(West Supp. 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 

II.  Analysis

The appellant seeks VA compensation benefits under 
38 U.S.C.A. § 1151 (West Supp. 2002) for a skin disorder 
affecting his legs.  Section 1151 was amended by Section 422 
of Public Law 104-204, effective for claims filed on or after 
October 1, 1997.  The appellant's claim was filed after this 
date, and thus the current version of the law applies.  
VAOPGCPREC 40-97.  

The appellant maintains that a current disorder (a private 
doctor characterized it as "atrophy and fragility of the 
skin") was caused by VA-prescribed treatment of another skin 
disorder with topical steroid medications (lotions, creams, 
and salves).  He argues that the long-term use of these 
steroid medications thinned his skin on his lower 
extremities, rendering it fragile.  

In order to be entitled to such compensation, the evidence 
must show that the proximate cause of the disability was 

(A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B)  an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151(a)(1) (West Supp. 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The record includes VA clinical records noting chronic 
dermatitis of both lower extremities.  With respect to 
whether topical steroid use exacerbated this disorder, VA 
clinical records in December 1996 indicated one examiner's 
opinion that the dermatological disorder, including fragile 
skin, was related to years of use of steroid creams.  VA 
examination in April 1997 indicated that the appellant had 
chronic dermatitis of the bilateral lower extremities, which 
that examiner opined was exacerbated by long-term topical 
steroid use that caused the skin to become friable.  VA 
examination in August 1999 revealed chronic dermatitis of the 
lower anterior legs; though the examiner did not identify the 
etiology of this disorder, he did state that the atrophy and 
thinning of the skin was consistent with the use of topical 
steroids throughout the years.  VA examination in January 
2000 diagnosed stasis dermatitis, which the examiner termed a 
very common condition not caused by medication, but rather 
caused by the appellant's own increased hydrostatic pressures 
from not wearing support stockings that would best treat his 
disorder.  Finally, a private physician, in a May 2001 
report, indicated that the appellant has received treatment 
with various topical corticosteroids with little improvement.  
This physician further opined that long-term use of these 
medications could cause and had caused severe thinning of the 
skin, resulting in atrophy and fragility of the skin.  

Because none of these physicians discussed whether the use of 
topical steroid creams represented carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing care, or was an 
event not reasonably foreseeable, the Board's August 2001 
remand directed that the appellant be afforded a VA 
examination to address these criteria.  VA examination in May 
2002 included a diagnosis of stasis dermatitis secondary to 
multiple medical problems, myxedema secondary to 
hyperthyroidism, and stasis ulcer disease secondary to 
obesity and incompetent venous valves.  The examiner made the 
following observations: that stasis dermatitis was usually 
caused by poor blood flow from the veins and legs back to the 
heart and was most often seen in middle-aged or elderly 
people; that poor blood flow might be associated with 
numerous conditions, including chronic leg swelling (possibly 
secondary to damaged veins), damage to the valves within the 
veins, and myxedema; that the appellant made statements that 
the thinness of his skin when bumped made ulcerations and 
that well-known medical literature indicated that stasis 
dermatitis could lead to leg ulcers that might heal slowly 
due to poor circulation; and that the current treatment for 
the appellant's condition was cool compresses, plain 
petroleum jelly, and topical hydrocortisone creams of low 
potency.  The examiner opined that review of the medical 
records indicated that carelessness, neglect, or lack of 
proper skill did not proximately cause the currently 
diagnosed skin disorder.  The appellant continued on 
cortisone for a prolonged period of time, which the examiner 
indicated might have been some oversight of health care 
providers when renewing this medication, but which was not 
reasonably foreseeable as most health care providers would 
not know that the appellant's hypothyroidism would cause 
prolonged venous stasis disease with stasis dermatitis.  The 
examiner remarked that the appellant continued to use 
hydrocortisone creams, even though he was fully aware of the 
benefits and side effects of its use.  The examiner noted 
that there were few other alternative medications, except for 
some ointments and anti-itch lotions, which would decrease 
the pruritus of the condition.  The examiner concluded that 
the appellant's current atrophy and fragility of the skin of 
the lower legs, distal knee to distal ankle bilaterally, was 
at least as likely as not secondary to use of steroid creams.  

In this case, the sole evidence directly addressing the key 
question in this case is the examiner's opinion shown in the 
May 2002 VA examination.  That opinion indicated that any 
additional disability arising from VA treatment was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the care and treatment.  
Thus, compensation is not warranted under the provisions of 
38 U.S.C.A. § 1151(a)(1)(A) (West Supp. 2002).  The May 2002 
examiner, though, indicated that the skin disorder was an 
event not reasonably foreseeable, which corresponds to the 
criteria under 38 U.S.C.A. § 1151(a)(1)(B) (West Supp. 2002).  
There being competent evidence in support of the claim, the 
Board concludes that the evidence supports the claim seeking 
compensation pursuant to 38 U.S.C.A. § 1151 (West Supp. 2002) 
for additional disability arising from VA treatment.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability arising from VA treatment is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

